DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,001,198. 
Claim 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,001,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,001,198 recites all of the limitations in claims 1 and 2 of the present invention. 
Claim 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,001,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,001,198 recites all of the limitations in claims 8 and 9 of the present invention. 

Claims 3, 7, 10,  and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,001,198 in view of Person (US 2010/0052883). 
Regarding claims  3, 7, 10, and 14, claim 11 of U.S. Patent No. 11,001,198 discloses all of the limitations as set forth above in the rejection of claim 1, but does not disclose the display for indicating the evacuation state of the vehicle being implemented by direction indicators providing in the vehicle so as to indicate a travel direction when a steering of the vehicle occurs during the autonomous evacuation (claims 3, 10, 17); the failure of the vehicle being a defect occurring in a component of the vehicle which affects a driving operation of the vehicle (claims 7, 14). Person teaches the use of a display for indicating an emergency state of a vehicle being implemented by direction indicators providing in the vehicle so as to indicate a travel direction when a steering of the vehicle occurs during the emergency state (paragraph 12, figure 1); a failure of the vehicle being a defect occurring in a component of the vehicle which affects a driving operation of the vehicle (p. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include direction indicators providing in the vehicle and the failure of the vehicle being a defect occurring in a component of the vehicle which affects a driving operation of the vehicle to the claimed invention of U.S. Patent No. 11,001,198 as taught by Person for the purpose of effectively indicating a travel direction when a steering of the vehicle occurs during the autonomous evacuation and determining the failure of the vehicle. 

Claims 4, 5, 11, 12, 15, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,001,198 in view of Reiley (US 2018/0173237). 
Regarding claims  15 and 16, claim 11 of U.S. Patent No. 11,001,198 discloses all of the limitations in claims 15 and 16, but does not disclose a non-transitory computer readable storage medium having instructions recorded therein that causes a processor to perform operations. Reiley teaches the use of a non-transitory computer readable storage medium having instructions recorded therein that causes a processor to perform operations (paragraph 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a non-transitory computer readable storage medium having instructions recorded therein that causes a processor to perform operations to the claimed invention of U.S. Patent No. 11,001,198 as taught by Reiley for the purpose of effectively processing the information. 

Regarding claims  4, 5, 11, 12, 18, and 19, claim 11 of U.S. Patent No. 11,001,198 discloses all of the limitations as set forth above in the rejection of claim 1, but does not disclose a display for indicating a stopping state of the vehicle when or after the autonomous evacuation of the vehicle is completed (claims 4, 11, 18); the display for indicating the stopping state of the vehicle to be different from the display for indicating the evacuation state (claims 5, 12, and 19). Reiley teaches the use of a display S124 for indicating a stopping state of a vehicle; the display for indicating the stopping state of the vehicle to be different from the display for indicating other information (figures 1-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a display for indicating a stopping state of the vehicle when or after the autonomous evacuation of the vehicle is completed; the display for indicating the stopping state of the vehicle to be different from the display for indicating the evacuation state to the claimed invention of U.S. Patent No. 11,001,198 as taught by Reiley for the purpose of effectively displaying different information. 

Claims 6, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,001,198 in view of Reiley as applied to claim 4 above, and further in view of Ghiata (US 2015/0314723).
Regarding claims 6, 13, and 20, claim 11 of U.S. Patent No. 11,001,198 (modified by Reiley) discloses all of the limitations as set forth above in the rejection of claim 4, but does not disclose the display controlling process deactivating the display for indicating the stopping state upon a manual operation of a user of the vehicle. Ghiata teaches the use of a display controlling process deactivating a display for indicating a stopping state upon a manual operation of a user of a vehicle (paragraphs 11, 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the display controlling process deactivating the display for indicating the stopping state upon a manual operation of a user of the vehicle to the claimed invention of U.S. Patent No. 11,001,198 (modified by Reiley) as taught by Ghiata for the purpose of effectively controlling the display. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,001,198 in view of Reiley as applied to claim 15  above, and further in view of Person. 
Regarding claim 17, claim 11 of U.S. Patent No. 11,001,198 (modified by Reiley) discloses all of the limitations as set forth above in the rejection of claim 15, but does not disclose the display for indicating the evacuation state of the vehicle being implemented by direction indicators providing in the vehicle so as to indicate a travel direction when a steering of the vehicle occurs during the autonomous evacuation.  Person teaches the use of a display for indicating an emergency state of a vehicle being implemented by direction indicators providing in the vehicle so as to indicate a travel direction when a steering of the vehicle occurs during the emergency state (paragraph 12, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include direction indicators providing in the vehicle to the claimed invention of U.S. Patent No. 11,001,198 (modified by Reiley) as taught by Person for the purpose of effectively indicating a travel direction when a steering of the vehicle occurs during the autonomous evacuation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto discloses an automated operation vehicle. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 27, 2022